OPINION OF THE COURT
Per Curiam.
On March 31, 1989, the respondent entered a guilty plea in the County Court of Westchester County to grand larceny in the fourth degree, a class E felony (Penal Law § 155.30).
On April 12, 1989, the respondent was sentenced to probation for a period of five years with the requirement that respondent accept "any treatment program that is recommended by the Probation Department”. In addition, the respondent was required to pay $1,526.50 restitution to the victim.
Pursuant to Judiciary Law §90 (4) (a), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
*195Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Kevin P. Corcoran, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Kevin P. Corcoran is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.